IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Amy McFalls,                                    :
                       Appellant                :
                                                :
               v.                               :
                                                :   No. 737 C.D. 2021
Municipality of Norristown                      :   Submitted: January 21, 2022



BEFORE:        HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE LORI A. DUMAS, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                             FILED: May 17, 2022


               Amy McFalls (McFalls) appeals pro se from the January 27, 2021 order
(Order) of the Court of Common Pleas of Montgomery County (trial court) that
granted the “Municipality of Norristown’s Motion for Summary Judgment”
(Summary Judgment Motion) and dismissed McFalls’ “Petition for Attorney[] Fees,
Civil Sanctions and Release of Records As Appropriate” (Petition). Upon review,
we affirm in part, vacate in part, and remand for further proceedings.
               On May 24, 2019, pursuant to the Right-to-Know Law (RTKL),1
McFalls requested documents from the Municipality of Norristown (Norristown)
related to a March 22, 2018 incident (March 2018 incident) involving herself and



      1
          Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.
Norristown police officers (Request).2,            3
                                                       See Trial Court’s Pa.R.A.P. 1925(a)
Opinion dated April 21, 2021 (Trial Court Opinion) at 1. Norristown denied the

       2
           Specifically, McFalls requested:

                1. A copy of any internal notes or memoranda by jail staff
                documenting my conduct and/or the actions of the officers during
                my incarceration.

                2. All policies related to the investigation of traffic accidents.

                3. All policies requiring officers to follow guidelines regarding
                witness interviews.

                4. A copy of training materials, [] policies[ and] requirements
                during a [driving under the influence (DUI)] arrest.

                5. A complete record of all radio traffic before, during and
                immediately after my arrest.

                6. A copy of relevant policies related to the use of force.

                7. A list of use of force reporting requirements.

                8. A copy of relevant policies related to custody and care of
                prisoners.

                9. A copy of relevant policies related to restraint procedures for
                combative prisoners.

                10. A copy of certifications and training records for all involved
                officers.

                11. A complete roster of all employees on duty during the assault of
                myself.

                12. A complete list of inmates in custody on the night of my arrest
                who may have witnessed the events described in my case.

                13. A copy of emergency procedures related to inmate mental health
                issues or distress.

Trial Court’s Pa.R.A.P. 1925(a) Opinion dated April 21, 2021 (Trial Court Opinion) at 1-2.



                                                   2
Request and McFalls appealed the denial to Pennsylvania’s Office of Open Records
(OOR). See Trial Court Opinion at 2. On August 9, 2019, the OOR issued a Final
Determination granting McFalls’ appeal in part, denying the appeal in part, and
transferring the appeal in part (Final Determination).                  See id.     In the Final
Determination, the OOR ordered Norristown to produce, within 30 days, responsive
documents related to Norristown Police Department policies regarding the custody
and care of prisoners and restraint procedures for combative prisoners,4 certain
records relating to the certification and training of officers involved in the March 22,
2018 incident,5 and documents related to policies and reporting requirements for




       3
          By way of relevant background, the incident underlying this matter occurred in the early
morning hours of March 22, 2018, following McFalls’ arrest for driving under the influence of
alcohol (DUI), 75 Pa.C.S. § 3802(a)(1). See Commonwealth v. McFalls, 251 A.3d 1286, 1288 (Pa.
Super. 2021). The incident involved McFalls removing and placing her sweatshirt into a holding
cell toilet, thereby causing the toilet to overflow, and then assaulting a responding police officer
by spitting in the officer’s face. See id. at 1288-89. After being charged with aggravated
harassment by a prisoner, 18 Pa.C.S. § 2703.1, and institutional vandalism, 18 Pa.C.S. § 3307(a)(3),
in addition to the DUI charge, McFalls engaged in discovery in the criminal matter by serving a
subpoena on Norristown’s police chief, which subpoena was quashed by a criminal judge of the
Court of Common Pleas of Montgomery County (criminal trial court) after a hearing. See id. at
1289. McFalls also filed a pre-trial discovery motion in the criminal matter, which motion sought
the documents, policies, training materials, and guidelines McFalls sought in the Request. See id.
At a hearing, McFalls alleged the materials sought were relevant in her criminal trial to challenge
the credibility of the police officer involved in the March 2018 incident. See id. at 1290. The
criminal trial court denied McFalls’ discovery request as overly broad and immaterial. See id.
Thereafter, in a bifurcated trial, McFalls was convicted of DUI following a bench trial on July 1,
2019, and of institutional vandalism and aggravated harassment by a prisoner following a jury trial
on September 17, 2019. See id.
       4
           Request Nos. 8 & 9.
       5
           Request No. 10.

                                                 3
incidents involving use of force.6 See id. at 2-3.7 Neither McFalls nor Norristown
appealed the Final Determination, and Norristown forwarded responsive documents
by letter dated September 13, 2019. See Trial Court Opinion at 5; Norristown Br. at
6.
                McFalls filed the Petition in the trial court on October 15, 2019, seeking
an order to compel compliance with the Final Determination, as well as fines and
attorney fees, based on McFalls’ allegations that, by producing records that were
both heavily redacted and late, Norristown failed to comply with the Final
Determination. See Trial Court Opinion at 3; see also Petition at 4-5.8 Norristown
moved for summary judgment on the Petition, arguing that a “petition” was an
improper procedural device to seek compliance with an OOR decision and that, if
the Petition is construed as an appeal from the OOR decision, it is beyond the 30-
day appeal period for appealing such a decision. See Trial Court Opinion at 3-4.
The trial court granted summary judgment and dismissed the Petition. See id. at 3.
McFalls now appeals to this Court.9

       6
           Request Nos. 6 & 7.
       7
          The OOR also determined that it lacked jurisdiction over Request Nos. 1 & 12, which
respectively sought copies of jail staff internal notes/memoranda related to the conduct of McFalls
and officers involved in the March 22, 2018 incident, and a complete list of inmates in custody on
the night in question who could act as possible witnesses. See Trial Court Opinion at 3. By letter
dated August 12, 2019, the OOR instructed the Norristown Police Department to turn over
responsive documents not related to a criminal investigation, if located. See id. Norristown’s
appeals officer issued a denial letter regarding these Requests on October 21, 2019. See id. at 3
n.3.
       8
         McFalls did not number the Petition’s pages. The Petition page numbers referred to
herein coincide with the page numbers supplied by the trial court, which pagination begins with
the cover page that accompanied the Petition when filed with the trial court.
       9
         McFalls originally appealed to the Superior Court of Pennsylvania, which transferred the
matter to this Court.

                                                4
                 On appeal,10 McFalls argues that the trial court erred and denied her due
process of law by granting the Summary Judgment Motion because Norristown
acted in bad faith by providing only highly redacted documents after the date ordered
by the OOR.11 See generally McFalls’ Br. McFalls alleges that Norristown’s failure

       10
           Our standard of review of the grant of summary judgment is de novo and our scope of
review is plenary. See Pyeritz v. Commonwealth, 32 A.3d 687, 692 (Pa. 2011). A motion for
summary judgment is properly made if “there is no genuine issue of any material fact as to a
necessary element of the cause of action.” Pa.R.Civ.P. 1035.2(1). “Summary judgment may be
entered only when, after examining the record in the light most favorable to the non-moving party,
and resolving of all doubts as to the existence of a genuine issue of material fact against the moving
party, the moving party is clearly entitled to judgment as a matter of law.” Pyeritz, 32 A.3d at 692.
This Court, in the exercise of our appellate review, may reverse a trial court’s order only for abuse
of discretion or an error of law. See Pentlong Corp. v. GLS Cap., Inc., 72 A.3d 818, 823 n.6 (Pa.
Cmwlth. 2013).
       11
            Specifically, McFalls purports to raise the following questions on appeal:

                 I. Did the honorable trial court err and abuse its discretion in
                 granting [Norristown’s] Motion for Summary Judgment because
                 [Norristown] acted in bad faith and failed to provide all the records,
                 provided only a portion of the records redacted and did not provide
                 them on the date of OOR ordered [Norristown] to do so, and further
                 provided untruthful statements to [McFalls]?

                 II. Did the honorable trial court err and abuse its discretion in
                 granting [Norristown’s] Motion for Summary Judgment and
                 denying [sic] release of the requested records to [McFalls], as the
                 Commonwealth was required to by due process guarantees to abide
                 by the Federal Constitution and the Pennsylvania Constitution, and
                 thus, its Order violates [McFalls’] Federal and State due process
                 guarantees?

                 III. Did the honorable trial court err and abuse its discretion in
                 granting [Norristown’s] Motion for Summary Judgment and
                 denying the award of attorney[] fees to [McFalls] and [imposing]
                 sanctions upon [Norristown]?

                 IV. Should judgment be reversed and [Norristown] be ordered to
                 relinquish all requested documents in full to [McFalls] and ordered
                 to pay appropriate sanctions and attorney[] fees?



                                                   5
to remit the responsive documents within 30 days of the Order resulted in a violation
of her due process rights in her criminal trial. See McFalls’ Br. at 9-11. She seeks
reversal of the Order with instructions from this Court requiring Norristown to
provide all documents requested in the Request, as well as the imposition of a $1,500
civil penalty and attorney fees in the amount of $8,000. See id. at 22.
              Initially, we observe, as did the trial court, that where a requester has
not appealed a final determination of the OOR to a reviewing court for a merits
review, “the appropriate way to compel the production of a local agency’s public
records is by a complaint in mandamus[,]” as opposed to a petition to enforce.
Capinski v. Upper Pottsgrove Twp., 164 A.3d 601, 607 (Pa. Cmwlth. 2017) (holding
that a complaint in mandamus, not a petition to enforce, is the proper procedural
device to seek compliance with a final determination of the OOR). As this Court
has observed,

              an action in mandamus is not available to usurp the
              jurisdiction of the [OOR] to resolve a dispute about
              whether a public record is subject to disclosure. It is
              available, however, once a party’s right to the record has
              been established through a final determination.

Id. at 609. A petition to enforce, therefore, is an improper procedural device to
compel compliance with OOR final determinations that were not appealed to a
reviewing court. Instead, “mandamus is the action to file where the requester has
not appealed the final determination to a court for a merits review and seeks
compliance with a final determination of the [OOR].” Id. This Court, however, may




Statement of Questions Involved, McFalls’ Br. at 7 (emphasis in original).

                                               6
treat a petition to enforce as a mandamus action where the petition pleads the
essential factual prerequisites of mandamus. See id. at 610.
              Here, the Petition seeks an order compelling Norristown’s compliance
with the Final Determination. See generally Petition. As such, the Petition is
effectively an enforcement petition. The trial court noted, however, that

              [McFalls] did not timely appeal the OOR’s Final
              Determination.[12] As such, an action in mandamus is the
              proper vehicle for her to have sought enforcement against
              Norristown. Because [McFalls] commenced the instant
              matter by way of petition, any request that [the trial] court
              order Norristown to produce requested documents to
              [McFalls] is invalid.

Trial Court Opinion at 5. We agree with the trial court that the Petition is the
improper procedural vehicle for McFalls to seek an order compelling Norristown to
comply with OOR’s directives set forth in the Final Determination. See Trial Court
Opinion at 4-5. Because McFalls did not appeal the Final Determination, she should
have filed a complaint in mandamus, not an enforcement petition, to seek
compliance with the Final Determination. See Capinski, 164 A.3d at 607. We will
treat the Petition as a mandamus action for the purposes of this appeal, however,
because it pleads the factual prerequisites of mandamus. See id. at 609. Nonetheless,
we conclude that the Petition fails on the merits.
              “Mandamus is an extraordinary writ which will only issue to compel
performance of a ministerial act or mandatory duty where there exists a clear legal
right in the plaintiff, a corresponding duty in the defendant, and want of any other


       12
          Section 1302(a) of the RTKL allows 30 days to appeal the final determination of an
appeals officer relating to a decision of a local agency. See 65 P.S. § 67.1302(a).

                                             7
adequate and appropriate remedy.” Dotterer v. Sch. Dist. of Allentown, 92 A.3d 875,
880 (Pa. Cmwlth. 2014) (internal quotation marks omitted). “If any one of the
foregoing elements is absent, mandamus does not lie.” Id. at 881.
               Here, Norristown forwarded responsive documents as ordered by the
OOR by letter dated September 13, 2019. See Trial Court Opinion at 5; Norristown
Br. at 6.     The responsive documents forwarded included “over 200 pages of
documents reflecting the policies related to custody and care of prisoners, restraint
procedures for combative prisoners, certification records, and a redacted version of
the Use of Force policy showing the ‘reporting methods for use of force’ sections.”
Norristown Br. at 6. The trial court observed that “Norristown provided [McFalls]
with documents in response to her request and the OOR decision[,]” and McFalls
does not dispute that Norristown produced responsive documents. Trial Court
Opinion at 6. Further, to the extent that she alleges Norristown’s failure to serve
responsive documents within 30 days of the Order resulted in prejudice in her
criminal trial, we note that McFalls has fundamentally conflated the concept of
criminal discovery with her rights of access under the RTKL. See McFalls’ Br. at
9-18. McFalls’ insistence that Norristown’s behavior in relation to the Request
constitutes criminal discovery violations under the Sixth Amendment of the United
States Constitution and article 1, section 9 of the Pennsylvania Constitution13
concern concepts of compulsory criminal discovery not at issue in RTKL matters.
Alleged discovery violations in McFalls’ criminal matter are to be addressed to and
by the criminal trial court and appeals court, and are not appropriate matters for
       13
           The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall
enjoy the right . . . to be informed of the nature and cause of the accusation; to be confronted with
the witnesses against him; to have compulsory process for obtaining witnesses in his favor....” U.S.
Const. amend. VI. Under article 1, section 9 of the Pennsylvania Constitution, the accused has a
right “to be heard” and “to be confronted with the witnesses against him.” Pa. Const. art. I, § 9.

                                                 8
RTKL litigation.          McFalls’ failure to grasp the limitations of her rights or
Norristown’s obligations under the RTKL does not expand those rights or
obligations to include an entitlement to discovery devices traditionally employed in
other types of litigation. See Olick v. Easton Suburban Water Auth. (Pa. Cmwlth.,
No. 995 C.D. 2020, filed Dec. 3., 2021),14 slip op. at 10. For these reasons,
mandamus does not lie in this matter, and we affirm the Order to the extent the trial
court determined Norristown was entitled to summary judgment on this issue.
                 Additionally, we find no merit in McFalls’ claim that she is entitled to
$8,000 in attorney fees. To support her claim to attorney fees, McFalls relies on
Section 1304(a) of the RTKL, 65 P.S. § 67.1304(a),15 which allows a trial court to
award court costs and attorney fees upon review of an agency appeals officer’s final
determination. Such a review did not occur in this case, as McFalls did not timely

       14
           Pursuant to Commonwealth Court Internal Operating Procedure Section 414(a), 210 Pa.
Code § 69.414(a), unreported panel decisions of this Court issued after January 15, 2008, may be
cited for their persuasive value.
       15
            Specifically, Section 1304(a) of the RTKL provides as follows:

                 (a) Reversal of agency determination.--If a court reverses the final
                 determination of the appeals officer or grants access to a record after
                 a request for access was deemed denied, the court may award
                 reasonable attorney fees and costs of litigation or an appropriate
                 portion thereof to a requester if the court finds either of the
                 following:

                     (1) the agency receiving the original request willfully or
                     with wanton disregard deprived the requester of access to
                     a public record subject to access or otherwise acted in bad
                     faith under the provisions of this act; or

                     (2) the exemptions, exclusions or defenses asserted by the
                     agency in its final determination were not based on a
                     reasonable interpretation of law.

65 P.S. § 67.1304(a).

                                                   9
appeal the Final Determination to the trial court. Further, McFalls appeared pro se
in the instant matter. “[I]t is well-settled that a pro se litigant cannot recover
attorney[] fees for the work expended in litigating his or her own case.” Kanofsky
v. Tax Rev. Bd. (Pa. Cmwlth., No. 2740 C.D. 2015, filed Jan. 5, 2017), slip op. at 9
(citing Westmoreland Cnty. v. Allegheny Cnty., 723 A.2d 1084, 1086-87 (Pa.
Cmwlth. 1999)). Additionally, as the trial court noted, the record of this matter
contains no evidentiary basis to support McFalls’ demanded $8,000 in attorney fees.
See Trial Court Opinion at 6 n.6. In fact, McFalls’ brief makes clear that the $8,000
in attorney fees that she seeks relates not to expenditures in the instant RTKL matter,
but instead to monies expended for her defense in her criminal case. See McFalls’
Br. at 9 (“[McFalls] incurred a total of $8,000 for attorney[] fees in relation to the
[criminal] trial and pending appeal based on the absence of these crucial
documents.”). Section 1304(a) of the RTKL does not authorize a requester to recoup
attorney fees from a separate, independent matter. For these reasons, we find no
error in the trial court’s determination that McFalls is not entitled to attorney fees or
costs based on Section 1304(a) of the RTKL.
                However, McFalls may be entitled to relief regarding her request to
impose a civil penalty pursuant to Section 1305(a) of the RTKL, 65 P.S. § 1305(a),16
which allows the imposition of a civil penalty where an agency denies access to
public records in bad faith. The record in this matter illustrates that Norristown


       16
            Section 1305(a) of the RTKL provides:

                (a) Denial of access.--A court may impose a civil penalty of not
                more than $1,500 if an agency denied access to a public record in
                bad faith.

65 P.S. § 67.1305(a).

                                               10
complied with the Final Determination’s directives to produce documents
responsive to McFalls’ Request Nos. 6, 7, 8, 9 & 10 on September 13, 2019. See
Petition Exhibit F. In denying McFalls’ claim, the trial court determined that
McFalls failed to carry her burden to demonstrate bad faith, noting that

             it appears Norristown has provided [McFalls] with
             documents in response to her request and the [Final
             Determination].      To the extent [McFalls] alleges
             Norristown acted in bad faith by producing redacted
             documents after it was too late for use in her criminal case,
             she has not demonstrated whether the records would have
             been admissible at her trial or their relevance to a defense
             against the charges.

Trial Court Opinion at 6.
             The trial court’s reasoning misses the mark. The trial court bases its
determination of whether a penalty should be imposed based on McFalls’ motivation
for making her RTKL request, giving weight to the fact that McFalls did not
demonstrate that she was harmed.          However, the appropriate inquiry in a
determination of bad faith for the purposes of imposing a penalty under Section
1305(a) of the RTKL is not on the motivation of the requester in requesting
documents, but on the actions and behavior of the agency to which the request is
made. To that end, while we acknowledge that the imposition of sanctions under
Section 1305(a) of the RTKL requires evidence of bad faith and that the burden of
proving an agency’s bad faith is on the requester, we observe that “[e]vidence of an
agency’s failure to perform its mandatory duties[] may suffice.”             Uniontown
Newspapers, Inc. v. Dep’t of Corr., 185 A.3d 1161, 1170-71 (Pa. Cmwlth.
2018), aff’d, 243 A.3d 19 (Pa. 2020). This Court has found that failure to disclose
responsive documents within the time allotted by an OOR order requiring disclosure

                                          11
represents a violation of such order that evinces a lack of good faith. See id. at 1174.
While Norristown ultimately complied with the Final Determination’s directives to
produce documents responsive to McFalls’ Request Nos. 6, 7, 8, 9 & 10, the record
illustrates that Norristown – in the absence of an appeal of the Final Determination
– did not mail the documents until September 13, 2019, which was several days after
the expiration of the 30 days the OOR allowed for such production. See Final
Determination at 15; Norristown Br. at 6. Norristown provided no excuse for this
delay. See Norristown Br. at 6. Whether the documents McFalls requested would
have been admissible at her criminal trial or relevant to her defense against the
charges is of no moment. Regardless of the reasons underlying McFalls’ request for
the documents, Norristown’s unexcused failure to produce records until after the
expiration of the Final Determination’s ordered 30 days for production of responsive
documents represents a disregard for the OOR’s order that may constitute bad faith
worthy of sanction under Section 1305(a) of the RTKL, 65 P.S. § 67.1305(a). See
Uniontown Newspapers, 185 A.3d at 1174. Further, we observe that an in camera
review may be appropriate to determine whether Norristown’s redactions to the
produced documents were unauthorized and in bad faith for the purpose of imposing
a civil penalty pursuant to Section 1305(a) of the RTKL, 65 P.S. § 67.1305(a).
Therefore, we vacate the Order to the extent it granted Norristown’s requested
summary judgment regarding McFalls’ request to impose a civil penalty pursuant to
Section 1305(a) of the RTKL and remand the matter for determination of whether
such a penalty is warranted in consideration of Norristown’s conduct, as opposed to
McFalls’ purported motivation in making the request.17

       17
           We note that Section 1305(a) of the RTKL permits, but does not require, the imposition
of a fine up to $1,500. See 65 P.S. § 67.1305(a). We express no opinion on the appropriate fine
amount, if any, under these circumstances, and instead leave such a determination to the sound
discretion of the trial court.
                                               12
             For these reasons, we affirm the Order in part, vacate the Order in part,
and remand the matter to the trial court for further proceedings consistent with this
opinion.


                                       __________________________________
                                       CHRISTINE FIZZANO CANNON, Judge




                                         13
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Amy McFalls,                                  :
                     Appellant                :
                                              :
               v.                             :
                                              :   No. 737 C.D. 2021
Municipality of Norristown                    :


                                       ORDER


               AND NOW, this 17th day of May, 2022, the January 27, 2021 order
(Order) of the Court of Common Pleas of Montgomery County (trial court) is
AFFIRMED to the extent that it denied further forwarding of records and denied
Amy McFalls’ (McFalls) request for attorney fees pursuant to Section 1304 of the
Right-to-Know Law (RTKL), 65 P.S. § 67.1304(a). The Order is VACATED to the
extent that it denied McFalls’ request to impose a civil penalty pursuant to Section
1305(a) of the RTKL, 65 P.S. § 67.1305(a). The matter is REMANDED to the trial
court for the determination of a whether a civil penalty pursuant to Section 1305(a)
of the RTKL, 65 P.S. § 67.1305(a), is warranted and the amount thereof, if
appropriate.
               Jurisdiction relinquished.



                                            __________________________________
                                            CHRISTINE FIZZANO CANNON, Judge